Opinion issued February 26, 2013




                                       In The
                                Court of Appeals
                                      For The
                           First District of Texas

                               NO. 01-12-00472-CV


                               JUNQI LI, Appellant

                                          V.

                                 HUI DU, Appellee


                    On Appeal from the 300th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 65411


                        MEMORANDUM OPINION

      Appellant, Junqi Li, has failed to timely file a brief. See TEX. R. APP. P.

38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to file

brief). Appellant’s brief was first due on October 1, 2012. After being notified

that this appeal was subject to dismissal, appellant did not respond. See TEX. R.
APP. P. 42.3(b) (authorizing involuntary dismissal of appeal).

      Accordingly, we dismiss the appeal for want of prosecution. We dismiss

any pending motions as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                         2